Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
Applicant argues that Loretz in view of Frazier does not teach at least the new limitations. In view of the new grounds of rejection below with the same references Loretz in view of Frazier, examiner disagrees because Frazier teaches an anchoring mechanism (Frazier; the upper slip/anchor 640 of the combination of slips/anchors 640/645) operable from an unexpanded configuration (Frazier; Fig. 6C) to an expanded configuration (Frazier; Fig. 8), an actuation mechanism (Frazier; first and second conical/cone members 630/635) with first and second shoulders and first and second portions associated with the first and second shoulders, and the anchoring mechanism is spaced apart from the actuation mechanism first portion (see labeled Frazier Figure 6C in the body of the rejection below).
Applicant's arguments regarding the dependent claims are similarly refuted as described above.
Applicant's arguments with respect to all pending and elected claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion and the second portion of the actuation mechanism (it is suggested to assign reference numerals and lead lines for the first portion and the second portion of the actuation mechanism) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it is suggested to provide antecedent basis for the new claim limitations in independent claims 1, 10, and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11, 16-18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. US7712541 in view of Frazier US9127527.
Regarding independent claims 1, 10, and 18, Loretz discloses, in Figures 1 and 6,
A wellbore packer (well component 30 such as a packer 60), comprising: a radially expandable packing element (seal elements 62); an actuation mechanism to selectively radially expand said packing element (col. 5:23-25; after temporary covering 40 dissolves and seal elements 62 are exposed, packer 60 can be actuated to move seal elements 62); and a depletive shroud (sacrificial protection element 38 such as a temporary covering 40) disposed about said packing element;
A well system (well system 20), comprising: a wellbore (wellbore 22), a conveyance (Fig 1; conveyance is the component run from the surface to well components 26, 28, 30, and 32);
A method of wellbore operations (Fig. 1); running said packer (Fig. 1); allowing said shroud to deplete under a wellbore condition (col. 5:23-25); and then setting said packer within said wellbore (col. 5:23-25; after temporary covering 40 dissolves and seal elements 62 are exposed, packer 60 can be actuated to move seal elements 62).
Also, Loretz’s depletive shroud surrounds/covers and wraps around a downhole well component/packer 30 such as a packer 60 in its entirety for the purpose of protecting the packer components from damage due to abrasion, erosion, contamination, or other damage resulting col. 5:4-6 “to protect the functionality of packer 60, covering 40 is applied over well component 30”)
While Loretz teaches a general packer 60, Loretz does not specifically teach a mandrel and the particular packer configuration as claimed.

Frazier teaches, in Figures 6-8, a plug/packer 600 with a mandrel/body 608, conical/cone members 630/635 that actuate slips and packer element, slips/anchors 640/645 with wedged faces, a malleable packer element 650, and an annular member 680 for receiving an axial load from a setting tool for setting the plug/packer 600 and a method of setting the plug/packer 600. Frazier’s conical/cone members 630/635 have first and second shoulders and first and second portions associated with the first and second shoulders (see labeled Frazier Figure 6C below). In relation to the claim terms, Frazier teaches first and second actuation mechanism portions with shoulders (Frazier; see labeled Frazier Figure 6C below) and an anchoring mechanism (Frazier; Fig. 6-8; upper slips/anchors 640) that is closer to the first portion (the first portion of upper conical cone member 630) than the second portion (the second portion of lower conical cone member 635). Regarding the new claim limitations, Frazier teaches an anchoring mechanism (Frazier; the upper slip/anchor 640 of the combination of slips/anchors 640/645) operable from an unexpanded configuration (Frazier; Fig. 6C) to an expanded configuration (Frazier; Fig. 8), an actuation mechanism (Frazier; first and second conical/cone members 630/635) with first and second shoulders and first and second portions associated with the first and second shoulders, and the anchoring mechanism is spaced apart from the actuation mechanism first portion (see labeled Frazier Figure 6C below). Thus, Frazier teaches the particular packer configuration as claimed.

    PNG
    media_image1.png
    763
    1276
    media_image1.png
    Greyscale

Labeled Frazier Figure 6C in which the first portion of the first conical/cone member 630 does not overlap (in the axial/longitudinal/vertical direction) with the upper slips/anchors 640 so that the anchoring mechanism is spaced apart from the actuation mechanism’s first portion.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the packer as taught by Loretz with the packer as taught by Frazier since both packers are known elements that obtain the predictable result of providing a wellbore sealing means with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so would yield Loretz’s depletive shroud surrounding/covering and wrapped around Frazier’s packer (the packer includes packer components such as the packer element, the actuation mechanism with shoulders, and the anchoring mechanism) in its entirety for the purpose of protecting the packer components from damage due to abrasion, erosion, contamination, or other damage resulting from movement through the wellbore (Loretz; Fig. 1 shows temporary covering 40 completely col. 5:4-6 “to protect the functionality of packer 60, covering 40 is applied over well component 30”). The combination yields completely and entirely surrounding/covering Frazier’s packer with Loretz’s temporary covering 40. 

Regarding claims 2, 11, and 23, modified Loretz teaches the invention substantially as claimed as described above, and said depletive shroud is a sleeve; and covering comprises deploying the depletive sleeve to at least partially enclose said packing element; covering both the packing element and the actuation mechanism with the depletive shroud; (Loretz; col. 5:14-16; temporary covering 40 in the form of a sleeve 46; modified Loretz covers the entire packer including the element and the actuation mechanism with temporary covering 40).

Regarding claims 9, 16, and 20, modified Loretz teaches the invention substantially as claimed as described above, and said depletive shroud is formed of a material dissoluble into a wellbore fluid (Loretz; col. 3:47-49; dissolve upon exposure to well fluid).

Regarding claims 17, modified Loretz teaches the invention substantially as claimed as described above, and said conveyance includes one from the group consisting of a drill string, a working string, a production tubing string, a coiled tubing, and a wireline (Lortez; Fig. 1).

Claim(s) 6-8, 14-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. US7712541 in view of Frazier US9127527 as applied to claims 1, 10, and 18, and further in view of Carisella et al. US5052489.
Regarding claims 6-8, 14-15, and 21-22, modified Loretz teaches the invention substantially as claimed as described above, and the shroud material is dissolvable.

Carisella teaches a thermally-degradable barrier 47 comprising fusible metal alloys or thermoplastics for the purpose of providing a degradable barrier/shroud (Carisella; col. 15:7-11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shroud as taught by modified Loretz to be meltable under wellbore thermodynamic conditions and to be a thermoplastic as taught by Carisella for the purpose of providing a degradable barrier/shroud (Carisella; col. 15:7-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	04/30/21

/Nicole Coy/            Primary Examiner, Art Unit 3672